Citation Nr: 0637944	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  98-04 862A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a cerebrovascular 
accident and hypertension, including as secondary to service-
connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran had active service from June 1966 to November 
1969.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 1999 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.

When filing his substantive appeal (VA Form 9) in June 1999, 
the veteran requested a hearing at the RO before a Veterans 
Law Judge (VLJ) of the Board.  This is known as a Travel 
Board hearing.  The RO scheduled his hearing for November 
1999, but he failed to appear for it.  There are no other 
hearing requests of record, and he has not justified his 
absence, so the Board deems his request for a hearing 
withdrawn.  See 38 C.F.R. § 20.704(d) (2006).

This case was previously before the Board in December 2000.  
In that instance, the veteran's claim was remanded for 
additional development.  The case has been returned to the 
Board for appellate consideration.

Unfortunately, however, still further development of the 
evidence is required before the Board can adjudicate the 
veteran's pending claim.  So, regrettably, it is again being 
remanded to the RO via the Appeals Management Center (AMC).  
VA will notify him if further action is required on his part.


REMAND

In February 2003, the RO requested that the veteran complete 
and submit a VA Form 21-4142 (Authorization and Consent to 
Release Information to VA) so that the RO could obtain 
treatment records from Butterworth Hospital, related to a 
hospitalization from November 1997 to December 1997.  Later 
that month, the veteran's representative submitted the 
completed VA Form 21-4142, wherein the veteran also provided 
the address and dates of treatment.  Nevertheless, a review 
of the veteran's claims file does not show that the RO made 
an attempt to obtain the extremely relevant treatment 
records.  If the RO did, in fact, make such an attempt, there 
is no indication that the records do not exist or that 
further attempts to obtain them would be futile.  
See 38 U.S.C.A. § 5103A(b) (West 2002).  

The veteran had a VA examination in December 2001 in 
connection with his claim of entitlement to service 
connection for a cerebrovascular disorder and hypertension, 
including as secondary to his service-connected PTSD.  The VA 
examiner, after a full review of the veteran's claims file 
and physical examination, found that the veteran's 
cardiovascular disability was not related to his service-
connected PTSD, but found that the veteran's "stroke 
syndrome" was related to his hypertension, and occurred 
during recovery from the veteran's cardiac catheterization.  

As a result of the VA examiner's confusing conclusion, and 
receipt of treatment records for unstable angina and sinus 
bradycardia with hypertension (dated 1991), a VA case review 
opinion was provided in April 2002.  The VA physician 
reviewed the veteran's "chart" and the information provided 
by the veteran, noted that the veteran's hypertension pre-
dated his PTSD, and concluded that it was unclear whether the 
veteran's PTSD led to his cerebrovascular accident.  However, 
the VA physician also hypothesized that, based on the 
veteran's history of having a cerebrovascular accident 
shortly after his 1997 cardiac catheterization, it was 
possible that the veteran could have had a microemboli as a 
result of his catheterization, leading to his cerebrovascular 
accident, presuming he had aortic disease.  

In September 2002, another VA case review opinion was 
obtained.  This VA physician concluded that the veteran's 
stroke was at least indirectly related to his service-
connected PTSD, as psychiatric conditions can cause non-
cardiac chest pain, and the veteran's chest pain was the 
precipitant of his 1997 cardiac catheterization, which, based 
on the veteran's history, precipitated his stroke.  
Subsequent to this medical opinion, additional private and VA 
medical records were obtained.  As a result, in August 2005, 
another VA case review opinion was obtained, wherein the VA 
physician concluded that the veteran's stroke could be 
related to his PTSD, insofar as the veteran's non-cardiac 
chest pain, which led to the 1997 cardiac catheterization, 
could have resulted from his service-connected PTSD, and the 
stroke could have occurred as a complication of the 
catheterization.  But the VA physician noted that the 
previously mentioned medical records from Butterworth 
Hospital would be necessary to make a definitive conclusion.

Still more VA medical records were obtained, and a February 
2006 VA examination report, for an evaluation obtained in 
relation to an unrelated claim of service connection (for 
diabetes mellitus, adjudicated by the RO in March 2006), 
found that the veteran's cerebrovascular accident was not 
likely to be related to his hypertension, but that his 
cerebrovascular accident was at least as likely as not 
aggravated by his diabetes.

As a result of these conflicting conclusions, and the absence 
of fully reasoned rationales for the varying VA physicians' 
conclusions, the Board finds that a new VA examination is 
required for purposes of fairly adjudicating the veteran's 
claim.  While it is not always required that a VA examiner 
review the service medical records and VA medical records, it 
is necessary where, as here, this will ensure a fully 
informed examination or provide adequate basis for the 
examiner's findings and conclusions.  See VAOPGCPREC 20-95 
(July 14, 1995).  See, too, Elkins v. Brown, 5 Vet. App. 474, 
478 (1993) (the Court rejected a medical opinion as 
"immaterial" where there was no indication the physician 
had reviewed relevant service medical records or any other 
relevant documents that would have enabled him to form an 
opinion on service connection on an independent basis).  See 
also Owens v. Brown, 7 Vet. App. 429 (1995); Swann v. Brown, 
5 Vet. App. 229, 233 (1993).  

The Board also points out the veteran's service medical 
records (SMRs) show that he was treated for complaints of 
chest pain in 1969, but that an EKG and an exercise tolerance 
test were within normal limits.  In addition, post-service 
treatment records show that the veteran reported a history of 
chest pain since 1970, and that the veteran had long-
standing, poorly controlled hypertension, since at least 
1991.  He had also been diagnosed with hypercholesterolemia 
and obesity, and had a family history of heart disease.  
Likewise, a history of multiple cerebrovascular accidents, 
coronary artery disease, and back pain with left extremity 
weakness since a 1995 work-related injury has also been 
documented.  The Board also notes that a December 1998 VA 
psychiatric evaluation report suggested that the veteran's 
PTSD symptoms of hypervigilance and hyperarousal increased 
his blood pressure, tachycardia, and angina, and concluded 
that the veteran's cerebrovascular event was the end result, 
although a November 1998 VA psychiatric evaluation found that 
associations between the veteran's hypertension and 
cerebrovascular accident and his PTSD were by history only.  

So it remains unclear whether the veteran's cerebrovascular 
accident and hypertension are causally or etiologically 
related to his military service and/or his service-connected 
PTSD.  Consequently, a medical opinion is needed to resolve 
this medical issue.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. 
§ 3.159(c)(4) (VA has an affirmative duty to obtain an 
examination of the claimant at Department health-care 
facilities if the evidence of record does not contain 
adequate evidence to decide a claim).  

VA adjudicators may consider only independent medical 
evidence to support their findings; they may not rely on 
their own unsubstantiated medical conclusions.  If the 
medical evidence of record is insufficient, VA is always free 
to supplement the record by seeking an advisory opinion, or 
ordering a medical examination to support its ultimate 
conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  After securing any necessary 
authorization, obtain the veteran's 
medical treatment records from 
Butterworth Hospital, concerning any 
cardiac testing and treatment he received 
there for his hypertension and chest 
pain, particularly including records from 
his November 1997 to December 1997 
hospitalization.

2.  Schedule the veteran for another VA 
examination to determine whether his 
cerebrovascular accident and hypertension 
are at least as likely as not (i.e., 50 
percent or greater probability) related 
to his service in the military and/or his 
service-connected PTSD.  

To assist in making this important 
determination, have the designated 
examiner review the claims file for the 
veteran's pertinent medical history, 
including a copy of this remand, the 
veteran's service medical records, and 
pertinent post-service medical records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation and 
should include a copy of any radiology 
reports.  The requested determination 
should also take into consideration the 
veteran's medical, occupational, 
and recreational history prior to, 
during, and since his military service.  

The medical basis of the examiner's 
opinion should be fully explained 
with reference to pertinent evidence in 
the record.  If an opinion cannot be 
provided without resorting to 
speculation, please indicate this in the 
report.  

The examiner is asked to indicate whether 
or not he or she has reviewed the claims 
folder.  

3.  Then readjudicate the veteran's claim 
in light of the additional evidence 
obtained.  If the claim is not granted to 
his satisfaction, send him and his 
representative a supplemental statement 
of the case and afford him the 
appropriate time to respond before 
returning the claim to the Board for 
further appellate consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



